Citation Nr: 1642336	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right index finger disability.

2.  Entitlement to service connection for a right great toe disability.

3.  Entitlement to service connection for bilateral plantar calcaneal spurs.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine.

5.  Entitlement to a compensable rating for residuals of a fracture of the coccyx.  

6.  Entitlement a rating in excess of 10 percent for radiculopathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to total disability evaluation based on individual unemployability prior to June 21, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that in an October 2011 rating decision the RO granted the Veteran's claim for entitlement to service connection for a right ring finger disability.  Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Additionally, the RO in a July 2014 rating decision granted TDIU as of June 21, 2012.  However, as that grant does not represent a total grant of benefits sought, the claim of entitlement to a TDIU prior to June 21, 2012 remains before the Board.

The issues of entitlement to service connection for a right index finger disability, a right toe disability, bilateral plantar calcaneus, and entitlement to a TDIU prior to June 21, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability is not functionally limited in forward flexion to 60 degrees or less, the combined range of motion is not functionally limited to 120 degrees or less, the lumbar spine disability is not manifested by incapacitating episodes, and muscle spasms or guarding severe enough to result in abnormal gait or spinal contour were not shown.

2.  The service-connected residuals of a fractured coccyx are not shown to not be manifested by pain in the area of the tailbone.

3.  The Veteran's right lower extremity radiculopathy is not manifested by more than slight incomplete paralysis. 

4.  The Veteran's left lower extremity radiculopathy is not manifested by more than slight incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for the assignment of an initial compensable rating for the service-connected residuals of a fractured coccyx have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5298 (2015).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in January 2009 and September 2009 correspondences, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regards to his claims. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lumbosacral Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

The RO has rated the Veteran's back disability under Diagnostic Code 5239 for degenerative arthritis of the lumbar spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

A March 2009 VA examination report shows that the Veteran reported stiffness, weakness, and pain.  The Veteran reported flare ups occurring on the average of four times per week with pain.  The examiner reported that the Veteran was not incapacitated during the last 12 months.  The Veteran reported that flare ups were caused by walking, cold weather, and standing for longer than 10 minutes.  The examiner reported that the lumbar spine condition did not cause any effects of daily activities.  The Veteran's spine was noted as abnormal with a flattening of the lumbar spine.  Range of motion was noted as 0 to 90 degrees with pain from 30 to 70 degrees, extension was noted to 35 degrees with pain at 25 degrees, left and right lateral bending to 35 degrees with no pain, right rotation to 35 degrees with pain noted at 30 degrees, and left rotation to 30 degrees with no pain.  No pain on repeated use, fatigue, weakness, lack of endurance, or incoordination was noted.  Ankylosis was noted diagnosed.  Neurological examination was normal.  The examiner diagnosed degenerative arthritis of the lumbar sacral spine.  

An October 2009 VA examination shows that the Veteran reported back pain that caused the Veteran to have difficulty walking or sitting for prolonged periods of time.  The Veteran reported flare ups occurring 1 to 2 times per week that last all night that caused him an inability to find a comfortable position.  The examiner reported that the Veteran was incapacitated during the last 12 months for 50 days.  Limitations during flare ups were the same range of motion but more painful.  The Veteran reported that during flare ups his bowels would become loose and he has pain in his legs.  The Veteran reported that he was unsteady on his feet and police have stopped him because they thought he was drunk.  The Veteran reported that he would fall about three times per week because he could not keep his balance due to numbness and weakness in the legs and back.  Inspection of the spine was noted as normal.  His posture and gait were abnormal as he walked with a forward posture.  Range of motion of the lumbar spine was noted as forward flexion to 90 degrees with pain at 90 degrees, extension to 35 degrees with pain at 35 degrees, lateral bending to the right to 35 degrees with no pain, lateral bending to the left to 35 degrees with pain, rotation of the left with pain to 25 degrees, and rotation to the right to 30 degrees with pain at 20 degrees.  Additional limitation of motion did not show pain on repeated use, fatigability, weakness, lack of endurance, or incoordination.  Tenderness of the spine and spams were shown.  No postural abnormalities, fixed deformities, ankylosis or abnormal musculature were noted.  .  

The Board finds that the preponderance of evidence is against the Veteran's claim for an increased rating for the lumbosacral spine disability, as at no time during the pendency of this appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  The medical evidence of record shows that at no time has the Veteran exhibited a forward flexion of the thoracolumbar spine of 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  During the pendency of this appeal, the Veteran exhibited forward flexion results of 90 degrees with the lowest combined range of motion of the thoracolumbar spine of 255 degrees as reported on the October 2009 VA examination report.  Additionally, muscles spasms or guarding severe enough to result in abnormal gait or spinal contour was not diagnosed.  Therefore, the Board finds that the Veteran's current limitations of his thoracolumbar spine more nearly approximates the 10 percent rating he is currently assigned.  The Board has also considered pain on motion, but that pain is not shown to have further limited the range of flexion to 60 degrees or less, or the overall range of motion to 120 degrees or less.  The Board also notes that at no time did a VA examiner diagnosed muscle spasms or guarding severe enough to cause abnormal gait or spinal countours.  

With regards to neurological conditions, the Board noted that service connection has been established for radiculopathy of the left and right lower extremities and those ratings will be discussed below.  The Board notes that no other neurological abnormalities have been noted, other than subjective complaints of pain and the Veteran's own report of his bowels loosing during flare ups.  However, the Veteran was never diagnosed with a bowel impairment due to his lumbar spine disability.  Therefore, the Board finds that the finding within the VA examination report outweighs the Veteran's reports of a bowel condition.  

Additionally, the Board notes that there is no evidence to show any physician prescribed incapacitating episodes of at least two weeks during the past 12 months at any point during the Veteran's appeal.  While the Veteran reported that he experienced 50 incapacitating days during a 12 month time period there is no objective or medical evidence that physicals prescribed bed rest which is required for the rating criteria for intervertebral disc syndrome.  

The Board finds that the VA examination reports to be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough rationales concerning the Veteran disability.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's lumbosacral spine disability is not warranted.  


Coccyx

The RO has determined that the DC most analogous to the Veteran's residuals of a fractured coccyx is Diagnostic Code 5298, which pertains to removal of the coccyx. Under Diagnostic Code 5298, a noncompensable rating contemplates the removal of the coccyx, partial or complete, without painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2015).  A 10 percent rating contemplates the same with painful residuals and is the maximum rating that can be assigned under Diagnostic Code 5298.

A March 2009 VA examination shows that the Veteran was noted to be tender directly over the L-S musculature and directly over the coccyx.  X-rays of the sacrum coccyx shows that the sacroiliac joints and pubic symphysis were unremarkable as the accurate lines of the sacrum.  The examiner noted that the pars interarticularis defect suspected L5 was appreciated within the degenerative disc changes.  The examiner diagnosed the Veteran with coxodynia.  

After considering the evidence of record, the Board finds that the Veteran's residuals of a fractured coccyx is properly rated as noncompensable for the entire period on appeal and does not warrant the next-higher 10 percent rating at any time during the appeal period.  The Board notes that the objective evidence of record did not show that the Veteran had any pain specific to his coccyx.  Instead, the March 2009 VA examiner found that the Veteran's pain was associated with his lumbar spine disability, specifically degenerative disc disease.  Additionally, there is no evidence of record that shows the Veteran's coccyx was removed or partially removed.  Therefore, the Board finds that a compensable rating is not warranted.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's residuals of a fracture coccyx, is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.



Radiculopathy

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124 (a) (2015).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124 (a) (2015). 

The Veteran is currently rated at 10 percent for radiculopathy of the left sciatic nerve and 10 percent for radiculopathy of the right sciatic nerve under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2015).

A March 2009 VA examination noted normal sensory examination results.  

An October 2009 VA examination reported noted that a sensory examination revealed decreased sensation to sharp and dull on both feet.  The Veteran was noted to discriminate between sharp and dull pain on thighs, buttocks, and legs.  Normal motor strength was noted, reflexes were normal.  

An October 2009 VA treatment record shows that the Veteran was assessed with bilateral numbness in feet and hands.  

After reviewing the evidence of record, the Board finds that the criteria for ratings in excess of 10 percent for radiculopathy of the left and right lower extremity radiculopathy not met.  The medical evidence of record does not show neurologic impairment of a moderate severity.  As noted, reflex and motor testing were both normal in the lower extremities.  While the Veteran was assessed with numbness in his feet, his motor control and strength were noted as normal.  

Therefore, the Board finds that rating in excess of 10 percent each for left and right lower extremity radiculopathy are not warranted.

Extraschedular Evaluation

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

 If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's lumbar spine disability, coccyx disability, lower extremities radiculopathy are fully contemplated by the applicable rating criteria.  There is neither evidence nor allegation of symptoms causing occupational impairment that is not encompassed by the schedular rating assigned.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) (2015).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b)(1) (2015). Additionally, the Veteran has been granted a TDIU effective June 21, 2012.


ORDER

Entitlement to a rating in excess of 10 percent for a lumbosacral spine disability is denied.

Entitlement to a compensable rating a residual of a coccyx disability is denied.

Entitlement a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.


REMAND

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2) (2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Right Index Finger

With regards to the claim for entitlement to service connection for a right index finger disability, the Board notes that the Veteran has not been afforded a VA examination.  Here, the Board notes that the Veteran's statements of experiencing a right index finger establishes a presence of a disability.  Additionally, the Veteran is competent to report injuring his right index finger during service and experiencing such a disability since separation from service.  A review of the evidence shows that the Veteran was treated for swelling of the right index finger during service.  Thus, under the "low threshold" standard of Mclendon, an examination to determine if whether there is a nexus between the Veteran's claimed right index finger disability and service is warranted.  

Right Great Toe

With regards to the claim for entitlement to service connection for a right toe disability, the Board notes that during a March 2009 VA examination the Veteran was diagnosed with degenerative changes of the first metatarsal-phalangeal joint bilaterally.  Additionally a review of the evidence shows that during active service the Veteran was treated for a right big toe issue in August 1979.  As the Veteran has reported a toe condition since service, the Board finds that under the "low threshold" standard of Mclendon, a VA examination is warranted to determine if there is a nexus between the Veteran's claimed right great toe disability and service is warranted.   
Bilateral Plantar Calcaneal Spurs

A review of the Veteran's service treatment records shows that in May 1974 the Veteran experienced a fall down a mountain where he hit his left foot on a rock.  He reported a funny feeling when walking and some difficulty.  No external signs of trauma were noted.  

An October 1977 service treatment record shows that the Veteran reported right foot pain after experiencing a motorcycle accident.

An August 1978 service treatment records shows that the x-rays taken of the Veteran's left foot showed not fractures or dislocations.  

A March 2009 VA treatment record shows that the Veteran was diagnosed with bilateral calcaneal spurring note on an x-ray report.

A March 2009 VA examination report shows that after a physical examination and review of the claims files that examiner opined that the Veteran foot disabilities were noted caused by service.  Specifically, the examiner reported that the Veteran did not experience any injury to the feet in service except for a right toe injury.  

After a review of the evidence of record the Board finds that an additional VA examination is warranted to address whether the Veteran's bilateral plantar calcaneal spurs are related to active service.  The Board notes that the March 2009 VA examiner remarked that there were no foot injuries during service other than a bruise to the right great toe.  However, as noted above the Veteran experienced two foot injuries during service in May 1974 and October 1977.  Therefore, the Board finds that the March 2009 VA examiner's opinion was based on an inaccurate factual premise and a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

TDIU

The Board notes that the issue of entitlement to TDIU is intertwined with the issues of service connection for a right index finger, right toe disability, and bilateral plantar calcaneus, which are being remanded herein.  Thus the latter must be fully decided prior to adjudication of the Veteran's claim for TDIU prior the June 21, 2012.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule for the Veteran to be scheduled for a VA examination with a medical doctor with the appropriate expertise.  The claims file, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished.  The results of such must be included in the examination report.  The examiner must provide opinions to the following:

	a) Diagnose any right index finger disability.

b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right index finger disability had its onset in service, or is otherwise related to service to include in-service right finger injuries.

A complete rational for all conclusions must be included in the report provided.  In rendering the opinion, the examiner should consider the service treatment records that noted swelling of the right index finger.

2.  Schedule for the Veteran to be scheduled for a VA examination with a podiatrist.  The claims file, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished.  The results of such must be included in the examination report.  The examiner must provide opinions to the following:

a) Is it at least as likely as not (50 percent probability or greater) that any right great toe disability to include degenerative changes diagnosed had its onset in service, or is otherwise related to service to include in service right toe treatments.

A complete rational for all conclusions must be included in the report provided.  In rendering the opinion, the podiatrist should consider the service treatment records showing treatment of the right great toe and the March 2009 x-ray report demonstrating degenerative changes at the first metatarsophalangeal joint.

b) Is it at least as likely as not (50 percent probability or greater) that any bilateral plantar calcaneal spurs had its onset in service, or is otherwise related to service to include in-service foot injuries.

A complete rational for all conclusions must be included in the report provided.  In rendering the opinion, the podiatrist should consider the service treatment records that noted foot injuries in May 1974 and October 1977.  

3.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


